IN THE COURT OF APPEALS OF IOWA

                                     No. 15-1194
                                  Filed April 6, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL DAVID WILLIAMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Steven P.

Van Marel, District Associate Judge.



      Michael Williams appeals the restitution order imposed by the court after

his conviction for attempted burglary. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.




      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                          2


BOWER, Judge.

       Michael Williams appeals the restitution order imposed after his conviction

for attempted burglary. He claims substantial evidence does not support the

district court’s order. Since the items in the restitution order are causally related

to the criminal activities for which Williams pled guilty, we find substantial

evidence supports the district court’s restitution order and affirm.

       In October 2014, after approximately two months away, Lainie Peterson

and Mark Wendhausen arrived home to find two televisions and other items

missing. After an investigation, the police learned Williams had sold at least one

of the televisions and admitted to the buyer he had broken into the victim’s

house.

       On March 16, 2015, Williams was charged with burglary in the third

degree in violation of Iowa Code sections 713.1 and 713.6A (2015). Pursuant to

an agreement, Williams entered a guilty plea to the lesser-included offense of

attempted burglary in the third degree, in violation of Iowa Code section 713.6B.

The plea did not specifically list the stolen property, though Williams agreed to a

sentence requiring him to pay “restitution (if any).” The court accepted the plea

and sentenced Williams to a suspended sentence and probation and gave the

State thirty days to file a statement of pecuniary damages for restitution. The

State filed the statement of pecuniary damages, listing the two televisions and

other items missing from the house. The amount of restitution totaled $3080.85.

Williams objected to the restitution plan, and the matter was set for hearing.

       Peterson and Wendhausen both testified at the restitution hearing

concerning the value of the stolen items, their lost wages from attending the
                                         3


hearing, and the amount of time spent fixing a broken door. Williams’s counsel

cross-examined both individuals on the replacement costs of the stolen items.

Williams testified he took the two televisions, but nothing else, from the house.

He noted his then-girlfriend accompanied him, but she did not take any of the

items. Williams’s counsel echoed this sentiment, arguing:

               In terms of the statement of pecuniary damages, I would
      object to any of the items that aren’t the televisions because the
      State has not proved a causal connection between those items and
      [the defendant]’s conduct. [The defendant] pleaded guilty to
      burglarizing the two televisions and not the other items, and I think
      that it’s important to note that as these witnesses testified, that they
      only reported to the police initially these two televisions that were
      missing.

The court found Williams was responsible for all the missing items, reasoning:

               Well, concerning whether or not Mr. Williams is responsible
      for all the items listed on the statement of pecuniary damages, I find
      that he and Ms. Pettit are. I suppose there’s a remote possibility
      that two separate people burglarized the . . . house, but I think
      that’s a pretty remote possibility. I think that Mr. Williams and Ms.
      Pettit took all of the items listed on the statement of pecuniary
      damages.

The court ordered restitution totaling $3402.08 to reflect the amount of the stolen

items. The court declined to order restitution for lost wages or the door repair as

those sums had not been included in the statement of pecuniary damages.

Subsequently, the State filed a supplementary report containing those items.

The court approved the supplementary report and increased Peterson’s

restitution by $117.19 and Wendhausen’s by $160.74.

      Williams now appeals.

      We review restitution orders for correction of errors at law.         State v.

Hagen, 840 N.W.2d 140, 144 (Iowa 2013). “In reviewing a restitution order we
                                         4


determine whether the court’s findings lack substantial evidentiary support, or

whether the court has not properly applied the law.” Id. (internal quotation marks

omitted). “Evidence is substantial when a reasonable mind would accept it as

adequate to reach a conclusion.”      State v. Bonstetter, 637 N.W.2d 161, 165

(Iowa 2001) (citation omitted).

       Iowa criminal defendants who plead guilty or who are found guilty are

required to make restitution “to the victims of the offender’s criminal activities.”

Iowa Code § 910.2. To determine if restitution is required in any given case, the

district court must first identify the victim(s) of the defendant’s criminal conduct.

Bonstetter, 637 N.W.2d at 165. A victim is “a person who has suffered pecuniary

damages as a result of the offender’s criminal activities.” Iowa Code § 910.1(5).

Pecuniary damages are damages a victim could recover from the defendant in a

civil action. Id. § 910.1(3). Next, the district court must determine what losses

may be included in the calculation of restitution. Bonstetter, 637 N.W.2d at 165.

A restitution order may include “any damages that are causally related to criminal

activities,” and the “order is not excessive if it bears a reasonable relationship to

the damage caused by the offender’s criminal act.” Id. The amount of restitution

is not limited by the parameters of the offense for which the defendant enters a

guilty plea. Earnest v. State, 508 N.W.2d 630, 633 (Iowa 1993).

       Williams claims the district court erred because substantial evidence does

not support ordering him to pay restitution for damages not connected to his

conviction. Williams admitted he took the two televisions, but he denied taking

the other items listed in the restitution order. He noted there was a possibility

another actor broke into the residence and took the other items. The district
                                           5

court found this testimony lacked credibility. See State v. Weaver, 608 N.W.2d
797, 804 (Iowa 2000) (“Determinations of credibility are in most instances left for

the trier of fact, who is in a better position to evaluate it.”). We agree with the

district court there is sufficient evidence to draw the conclusion Williams removed

all of the items listed in the restitution order from the house—those items are

“causally related to the criminal activities” for which Williams pled guilty. See

Bonstetter, 637 N.W.2d at 165; see e.g., State v. Watt, 587 N.W.2d 750, 751–52

(Iowa 1998) (“[A]n award of damages may still stand so long as the figure has a

reasonable basis and is not speculative, possible or imaginary, particularly where

the conduct of the wrongdoers has rendered it difficult to ascertain the damages

suffered with the precision otherwise possible.” (citation omitted)).

       We affirm the district court’s restitution order.

       AFFIRMED.